As filed with the Securities and Exchange Commission on August 8, 2008 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 Employers Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) NEVADA 04-3850065 (State or Other Jurisdiction of Incorporation orOrganization) (I.R.S. Employer Identification No.) 10375 Professional Circle Reno, Nevada 89521 (Address, IncludingZip Code, of Registrant's Principal Executive Offices) Employers Holdings, Inc. Amended and Restated Equity and Incentive Plan (Full Title of the Plan) Lenard T. Ormsby, Esq. Executive Vice President, Chief Legal Officer and General Counsel Employers Holdings, Inc. 10375 Professional Circle Reno, Nevada89521 (888) 682-6671 (Name, Address and Telephone Number, Including Area Code, of Agent For Service) Copies to: Susan J. Sutherland, Esq. David C. Ingles, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York10036 (212) 735-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of "large accelerated filer," "accelerated filer" "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o CALCULATION
